The opinion of the court was delivered,
by Lowrie, C. J.
It is not corporations, as such, that we have considered to be exempt from taxation, except so far as expressly imposed; but public works held by corporations, together with their necessary appurtenances, as public works: 2 Casey 245; 6 Id. 232.
Corporations for mere private purposes can claim no such exemption; and their lands are taxable, just as the lands of individuals are, unless expressly exempt.
This iron manufacturing company is taxable for its lands, just as if it was not incorporated. It would cause great inequality in local taxation, if the land of all private corporations were taxable only for state purposes at the auditor-general* s office. We understand the tax payable there by such corporations as this, as a tax for the value of the corporate franchise, and not as an intended exemption from ordinary taxation. If felt to be a hardship, it is not we, but the legislature, that can correct it.
Judgment affirmed.